DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed applications should be updated in the first sentence of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Motegi (US 2003/0002024 A1)  in view of Yahagi et al (US 2004/0101245 A1).
With respect to claims 1-4, 7 and 17-19, Motegi discloses an apparatus and a corresponding method comprising substantially all of the features of the instant claims such as: directing a laser light beam from a radiation source (11) to a first attenuation unit (14A) having a reflector/mirror and an inlet port (it is noted that the inlet port is an inherent  element and must be present for the reflector to function as intended) by the reflector of the first attenuation unit reflecting a first reflected portion of the light beam to a first lithographic tool (2A) by the first 
As to claims 6, 8 and 20, as shown in figure 1, the first reflected portion of the light beam directed to the first lithographic tool (2A) by the first attenuation unit (14A) is in a range of about 0% to 50% of the laser light beam. 	
Thus, Motegi discloses substantially all of the limitations of the instant claims.  Motegi does not specifically disclose the inlet port of the reflector/mirror coupled to an actuator, as claimed but Motegi clearly disclose that “the mirrors 14A to 14C are movable type total reflection mirror able to selective bend the reference light” and “the mirrors 14A to 14C are selectively controlled in posture by the light path switching controller 13”.   This is a concrete . 


    PNG
    media_image1.png
    463
    497
    media_image1.png
    Greyscale


Claims 5, 9-16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Motegi (US 2003/0002024 A1) in view of De Lange et al (US 2011/0216301) or Perkins (US 2014/0253990).
As to claims 5, 9-16 and 20, Motegi discloses an apparatus and a corresponding method comprising substantially all of the limitations of the instant claim as discussed above.  Motegi does not specifically generating a plurality of laser light beams by a plurality of light sources and combining the plurality of light beams into a single combined laser light beam, as recited in the instant claim.  These features are well known per se.  For example, De Lange (figure 2A) or 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,003,087.
With respect to claims 1-20 of the present application, claim 1 of the patent’ 087 discloses:

    PNG
    media_image2.png
    432
    260
    media_image2.png
    Greyscale

















Although, claim 1 of the ’ 087 patent does not specifically disclose the first attenuation unit having an inlet port but it is the Examiner’s position that the first attenuation must have an inlet port and the claimed actuator must be coupled to the inlet port in order to adjust the incident angle of the light beam, as intended.  	In other words, the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 1-20 of the instant application are also included, inter alia, in the collective recitation of claims 1-20 of the ‘087patent.  In fact, claims 1-20 of the present application are merely re-written versions/or broader versions of claims 1-20 of the '087 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
12/6/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882